Per Curiam.

The executive committee mainly argues that Taft’s rejection of its recommendation was an abuse of discretion. We agree and, therefore, issue the requested writ of mandamus.
R.C. 3501.07 permits the appropriate county executive committee to recommend a candidate for a vacancy on the county board of elections. The statute also provides:
“The secretary of state shall appoint such [qualified] elector, unless he has reason to believe that the elector would not be a competent member of such board. In such cases the secretary of state shall so state in writing to the chairman of such county executive committee, with the reasons therefor, and such committee may either recommend another elector or may apply for a writ of mandamus to the supreme court to compel the secretary of state to appoint the elector so recommended. In such action the burden of proof to show the qualifications of the person so recommended shall be on the committee making the recommendation. If no such recommendation is made, the secretary of state shall make the appointment.”
We have held that this statute affords the Secretary of State “broad discretion in determining whether recommended appointees are competent to be members of boards of elections,” State ex rel. Democratic Executive Commt. v. Brown (1974), 39 Ohio St.2d 157, 160, 68 O.O.2d 100, 102, 314 N.E.2d 376, 378, and we continue to adhere to this view. However, we now hold that when the Secretary of State rejects a recommended appointee for failure to comply with the campaign finance laws, suspected violations of these requirements will not, standing alone, justify the conclusion that the appointee is incompetent to serve.
Accordingly, we hereby grant the writ of mandamus and order that Taft approve the executive committee’s recommendation to appoint Dimora to the vacancy existing on the Cuyahoga County Board of Elections.

Writ granted.

A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., dissents.
Wright, J., not participating.